COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                     §
  LUIS RAUL CAMACHO,                                              No. 08-19-00286-CV
                                                     §
                    Appellant,                                       Appeal from the
                                                     §
  v.                                                                83rd District Court
                                                     §
  MATTHEW K. ROSALES,                                            of Pecos County, Texas
                                                     §
                    Appellee.                                     (TC# P-7108-83-CV)
                                                     §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellant, Luis Raul Camacho, has not filed

his Appellant’s Brief or filed a motion for extension of time to file a brief, we dismiss the appeal

for want of prosecution.

       On December 9, 2019, prior to the filing of the Clerk’s Record, Appellant filed a motion

we construed to be a motion for extension of time to file a brief. On December 12, 2019, we sent

a letter to Appellant denying the request as premature, explaining that the Clerk’s Record had not

yet been filed and thus, a due date for the Appellant’s Brief had not yet been set. We further

explained that Appellant’s Brief would be due thirty days from the date the clerk’s record was


                                                 1
filed.

         Later, on December 12, the Clerk’s Record in this case was filed. That same day, we sent

notice to Appellant that the Clerk’s Record had been filed. Per our letter, the Appellant’s Brief was

due January 11, 2020, thirty days from the filing date of the Clerk’s Record. Since January 11 fell

on a Saturday, the due date moved forward to January 13, 2020. See TEX.R.APP.P. 4.1(a).

         On January 16, 2020, the Clerk of the Court sent Appellant a letter indicating that it

appeared he no longer wished to pursue this appeal, as neither the Appellant’s Brief nor a motion

for extension of time had been filed. The letter indicated that the Court would submit this case for

dismissal within 10 days unless any party could show grounds for continuing the appeal. As of this

date, Appellant has not filed an Appellant’s Brief or a motion for extension of time to file a brief,

nor has he responded to correspondence sent by the Court.

         Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).


                                              GINA M. PALAFOX, Justice
March 27, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2